DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art Igarashi does not have does not have a positioning part that positions the drawn parts of the wires 22 and 24 connected to the terminal electrodes 31 and 34, respectively. Similarly, the flange part 12 does not have a positioning part that positions the drawn parts of the wires 21 and 23 connected to the terminal electrodes 35 and 38, respectively. The examiner respectfully disagrees. 
As clearly pointe in the rejection below Igarashi discloses a similar structural make-up of the applicant claimed invention disclosing drawn part drawn (see figure 1/figure 3 showing the drawn part) from the wound part, running across the winding core part in a third direction perpendicular to the first and second directions and connected to one of the first and second terminal electrodes (see figure 1/figure 3 showing the drawn part such as wire 22 in a third direction perpendicular to the first and second directions and connected to one of the first and second terminal electrodes), and wherein the core has a first positioning part (see the groove section that leads to terminal 31 or 34)  that positions the drawn part of the first wire in the second direction and a second positioning part that positions the drawn part of the second wire in the second direction.(see the groove section that leads to terminal 35 or 38).  The applicant as not clearly disclosed where the first positioning part is located and the structural make-up of the first positioning part. Accordingly, the rejection will remain in the office action.
Also the applicant argues that Igarashi et al.’s flange 12 has the groove 120 that positions the wire 24, the wire 24 is connected to the terminal electrode 36 that overlaps the winding core part 13 in Y-direction, as shown above. In contrast, claim 1 recites ...
wherein the plurality of terminal electrodes provided on the first flange part include a first terminal electrode whose position in the second direction does not overlap the winding core part, wherein the plurality of terminal electrodes provided on the second flange part include a second terminal electrode whose position in the second direction does not overlap the winding core part. The applicant respectfully disagrees.  The groove maybe part of the flange but it is not an terminal electrode. As pointed out by the applicant the plurality of terminal electrodes provided on the first flange part include a first terminal electrode whose position in the second direction does not overlap the winding core part, wherein the plurality of terminal electrodes provided on the second flange part include a second terminal electrode whose position in the second direction does not overlap the winding core part. The terminals 31/34 and 35/38 are not overlapping as clearly seen in figure 1. Accordingly, the rejection will remain in the office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5-6 and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Igarashi (US 2016/0240305).
	Regarding claim 1, Igarashi (figures 1-5 and para 0043-0082) discloses 
a core (1/1a/1b) including:  a winding core part (13) extending in a first direction (see figure 1); a first flange part (11) provided at one axial end of the winding core part (see figure 1); and a second flange part (12) provided at other axial end of the winding core part (see figure 1); a plurality of terminal electrodes provided on the first flange part so as to be arranged in a second direction perpendicular to the first direction (see para 0049 and figure 1); a plurality of terminal electrodes provided on the
second flange part so as to be arranged in the second direction(see para 0049 and figure 1); and a plurality of wires wound around the winding core part such that one end of each wire is connected to any one of the plurality of terminal electrodes provided on the first flange part and other end of each wire is connected to any one of the plurality of terminal electrodes provided on the second flange part(see para 0051 and figure 1), wherein the plurality of terminal electrodes provided on the first flange part include a first 31/34) whose position in the second direction does not overlap the winding core part (see figure 1), wherein the plurality of terminal electrodes provided on the second flange part include a second terminal electrode (35/38) whose position in the second direction does not overlap the winding core part (see figure 1), wherein the plurality of wires include first and second wires connected to the first and second terminal electrodes (see figure 1), respectively, wherein each of the first and second wires includes a wound part wound around the winding core part (see figure 1) and drawn part drawn (see figure 1/figure 3 showing the drawn part) from the wound part, running across the winding core part in a third direction perpendicular to the first and second directions and connected to one of the first and second terminal electrodes (see figure 1/figure 3 showing the drawn part such as wire 22 in a third direction perpendicular to the first and second directions and connected to one of the first and second terminal electrodes), and wherein the core has a first positioning part (see the groove section that leads to terminal 31 or 34)  that positions the drawn part of the first wire in the second direction and a second positioning part that positions the drawn part of the second wire in the second direction.(see the groove section that leads to terminal 35 or 38).
Regarding claim 2, Igarashi (figures 1 and 5) discloses wherein the first positioning part is a groove or a step provided in the first flange part (see the groove section that leads to terminal 31 or 34) and extending in the third direction, and wherein the second positioning part is a groove or a step provided in the second flange part and extending in the third direction (see the groove section that leads to terminal 35 or 38).
claim 3, Igarashi (figure 1) discloses wherein the groove or step has an inclined surface making a depth thereof in the first direction increase toward the first and second terminal electrodes. (see the groove section that leads to terminal)
Regarding claim 5, Igarashi (figures 1 and 5) discloses wherein the first positioning part has a length in the third direction shorter than a length of the first flange part in the third direction and have a shape in which an end portion thereof on the first terminal electrode side is opened (see the groove section that leads to terminal), and wherein the second positioning part has a length in the third direction shorter than a length of the second flange part in the third direction and have a shape in which an end portion thereof on the second terminal electrode side is opened(see the groove section that leads to terminal).
Regarding claim 6, Igarashi (figure 5) discloses wherein each of the first and second positioning parts partially overlap the winding core part in the third direction.
Regarding claim 12, Igarashi (figures 1 and 5) discloses wherein the first positioning part is a first groove provided in the first flange part and extending in the third direction (see the groove section that leads to terminal), wherein the second positioning part is a second groove provided in the second flange part and extending in the third direction (see the groove section that leads to terminal), wherein a width of the first groove in the second direction is greater than a diameter of the first wires thereby a part of the first groove is exposed without covered with the first wire (see figure 1), and wherein a width of the second groove in the second direction is greater than a diameter of the second wires thereby a part of the second groove is exposed without covered with the second wire (see figure 1).
claim 13, Igarashi (figures 1 and 5) discloses wherein the first positioning part is a first groove provided in the first flange part and extending in the third direction(see the groove section that leads to terminal), wherein the second positioning part is a second groove provided in the second flange part and extending in the third direction (see the groove section that leads to terminal), and wherein a depth of each of the first and second grooves in the first direction is greater than the diameter of each of the first and second wires. (see figures 1/5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2016/0240305) in view of Takagi et al. (US 2014/0292464)
Regarding claim 9, Igarashi (figures 1-5 and para 0043-0082) discloses a core (1/1a/1b) including a winding core part (13) extending in a first direction (see figure 1) 12) provided at one end of the winding core part in the first direction (see figure 1), first and second terminal electrodes provided on the flange part so as to be arranged in a second direction perpendicular to the first direction (see fgure 1); 
wherein the first terminal electrode (31/34) does not overlap the winding core part in the second direction (see figure 1), wherein the second terminal electrode (35/38) overlaps the winding core part in the second direction (see figure 1),wherein the first wire includes a first wound part wound around the winding core part and a first drawn part drawn (see figure 1/figure 3 showing the drawn part) from the first wound part, running across the winding core part in a third direction perpendicular to the first and second directions and connected to the first terminal electrode (see figure 1/figure 3 showing the drawn part such as wire 22 in a third direction perpendicular to the first and second directions and connected to one of the first and second terminal electrodes), wherein the second wire includes a second wound part wound around the winding core part and a second drawn part drawn from the second wound part, running across the winding core part in the second direction and connected to the second terminal electrode (see figure 1/figure 3 showing the drawn part such as wire 23 in a third direction perpendicular to the first and second directions and connected to one of the first and second terminal electrodes), and wherein the core has a positioning part that positions the first drawn part of the first wire in the second direction(see the groove section that leads to terminal).
Igarashi does not expressly discloses first and second wires wound around the winding core part in an opposite direction from each other, one ends of the first and second wires being connected to the first and second terminal electrodes, respectively.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein first and second wires wound around the winding core part in an opposite direction from each other, one ends of the first and second wires being connected to the first and second terminal electrodes, respectively as taught by Takagi et al. discloses to the inductive Igarashi so as to allow the structure to increase a reducing effect of insertion loss in a high frequency region.
Regarding claim 10, Igarashi (figures 1 and 5) discloses wherein the positioning part does not overlap the winding core part in the second direction.(see the groove section that leads to terminals).
Regarding claim 11, Igarashi (figures 1 and 5) discloses wherein the positioning part is a groove or a step provided in the flange part and extending in the third direction. (see the groove section that leads to terminals).
Regarding claim 15, Igarashi (figures 1 and 5) discloses wherein the positioning part is a groove provided in the flange part and extending in the third direction see the groove section that leads to terminals), and wherein a width of the groove in the second direction is greater than a diameter of the first wires thereby a part of the groove is exposed without covered with the first wire. (see figures 1/5).
 	
claim 16, Igarashi (figures 1 and 5) discloses wherein the positioning part is a groove provided in the flange part and extending in the third direction see the groove section that leads to terminals), and wherein a depth of the groove in the first direction is greater than a diameter of the first wire. (see figures 1/5).

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837